UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7232


RONNIE D. REDDEN,

                    Plaintiff - Appellant,

             v.

DAVID BALLARD, former Warden; WEST VIRGINIA DIVISION OF
CORRECTIONS; WEXFORD HEALTH SOURCES, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:17-cv-01549)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronnie D. Redden, Appellant Pro Se. John P. Fuller, Charles R. Bailey, Jordan K.
Herrick, BAILEY & WYANT, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie D. Redden appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Redden that failure to file timely, specific objections to

this recommendation could waive appellate review of a district court order based upon

the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Redden

has waived appellate review by failing to file specific objections to the particularized

legal recommendations made by the magistrate judge after receiving proper notice. See

United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007) (holding that a litigant

“waives a right to appellate review of particular issues by failing to file timely objections

specifically directed to those issues”). Accordingly, we affirm the judgment of the

district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED



                                             2